DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 05/05/2021. The applicant has submitted 20 claims for examination, all claims are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 12, 13, 15 and 17 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Chawda US 11,442,725, and further in view of Dinh US 2021/0132935.
Regarding claims 1, 13 and 15, Chawda teaches a method, system and computer program product comprising instructions for receiving, by a computing device, a microservice code from a user device(user through client application at client device may create/modify code for microservice to be deployed Col12, 60-Co9l13 Lin 4);
["Further, the transformation service 145 may modify the source code 156 or the bytecode 159 to replace a call to the respective one of the application components to be extracted with a call to the independently deployable component (e.g., a network API call to a microservice 121). While various embodiments described herein relate to the software modernization service 135 being executed in a computing environment 103 remote from the client device 106, in alternative embodiments, the operations performed by the software modernization service 135 may be performed by a client application 178 locally on the client device 106.", Col 12 Line 60- Col 13 Line4]

 identifying, by the computing device, a service used by the microservice code;
[" If an application component is capable of extraction by the software modernization service 135, the transformation service 145 may identify an application component to be extracted and transform the application component such that it may be deployed as a microservice 121 using one or more of the provider network services 109. The transformation service 145 may utilize transformation data 189, which may include various rules and logic, to transform data from a first format to a second format. In some embodiments, the first format includes code for local execution on a client device 106 and the second format includes code for execution by one of the provider network services 109. In some embodiments, the first format includes a first programming language (e.g., JAVA®) and the second format includes a second programming language (e.g., C++).", Col  12 Lines 26-40]
 identifying, by the computing device, the service in a target cloud platform(client identifies API endpoint where services are deployed and evaluation microservice replacement, Col 14 Lines 21-40) ; 
["The software modernization service 135 may help identify functionalities to decompose into microservices 121 by visualizing the internal components of a monolithic computing application 124. The user may define groups of nodes 403 and label multiple components to associate information about business domains. The visual representation of the graph model 160 of FIG. 4 shows common dependencies that require manual refactoring. It also shows any disconnected “islands” of functionality (e.g., based on dependencies between components) that can exist as independent services. In one example, a customer may carve out functionality for human resources, accounting, and supply Chain domains into microservices 121. The analysis produces lines to highlight couplings between components to be refactored. After the customer refactors code to remove a coupling, or a bridge 406, between the human resources and the accounting domains, the software modernization service 135 may re-run its analysis and produce updated information that identifies API endpoints to be carved out as separate services.", Col 14 Lines 21-40]

Chawda teaches manually coding of microservices not a predefined code template and thus does not teach generating, by the computing device, a modified microservice code by adding a predefined code template to the microservice code, the predefined code template being associated with the service in the target cloud platform; receiving, by the computing device, user input defining a value of a parameter in the predefined code template in the modified microservice code; and generating, by the computing device, a new deployment file for the target cloud platform based on the modified microservice code. Dinh in the same field of endeavor as the invention teaches a system for deployment of microservices. Dinh teaches  generating, by the computing device, a modified microservice code by adding a predefined code template to the microservice code, the predefined code template being associated with the service in the target cloud platform; 
[" The configuration files 125 are provided to the microservice code generator 130 which reads and analyzes the configuration files 125, and uses the configuration files 125 to generate microservice code. The microservice code generator 130 includes a base code generator 131, an injector framework engine 141, an adapter model engine 151, an event driven API 152 and a pattern recognition engine 153. As can be seen in FIG. 2, the base code generator 131 includes a template repository 132 and a code snippet (e.g., fragment) repository 133. In generating the microservice code, microservice code generator 130 utilizes one or more code templates from the template repository 132, and one or more code snippets from the code snippet repository 133. The template repository 132 includes, for example, code templates for REST (Representational State Transfer) and SOAP (Simple Object Access Protocol) APIs, as well as code templates for messaging, databases and files. Templates from the template repository 132 may be used as is, or modified during the code development process to change values in the templates.", ¶46]
receiving, by the computing device, user input defining a value of a parameter in the predefined code template in the modified microservice code; 
["FIG. 6 illustrates an example screenshot 600 of a user interface for selecting code for conversion to microservice code using a microservices development platform. As can be seen, the interface includes fields to enter a software development tool URL, and ESB service name, and permits a user to select options for committing into a software development tool (e.g., DevOps tool) and/or downloading the validated and generated microservice code as a zip file.", ¶67]
and generating, by the computing device, a new deployment file for the target cloud platform based on the modified microservice code.
["The analysis engine 120 generates one or more configuration files 125 based on the outputs from the code analyzer 121, the platform configuration extractor 122 and the service granularity rule engine 123. The configuration files 125 (e.g., “CONFIG” files) include parameters that define settings or preferences for building or executing computer programs, applications, server processes and operating systems. For example, the configuration files 125 include, but are not necessarily limited to user interface, JSON, XML, property and/or YAML (“YAML Ain't Markup Language”) configuration files.", ¶45]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Chawda with modernization( i.e updating) application deployments using microservices with  deployment  of microservices using templates as taught by Dinh. The reason for this modification would be to provide a system for updating microservices that is easier and more efficient to deploy than manual coding a taught by Chawda. 
Regarding claims 2 and 17, Chawda teaches, wherein the identifying the service used by the microservice code comprises performing a code scan on the microservice code(code of application is parse and graph of node representing individual components to be implemented as microservices is generated, Col 2 Line 63- Col 3 Line 7).
[" In some embodiments, a software modernization service is executed to identify application components from a source code file or a bytecode file of a computing application, where the application components may include packages, files, classes, methods, data objects, and the like. The software modernization service may generate a graph model representative of the computing application. The graph model may include, for example, nodes representative of the application components of the computing application. The graph model may further include bridges connecting some nodes to other nodes. The bridges are representative of dependencies between nodes.", Col 2 Line 63 - Col 3 Line 7]

Regarding claims 3 and 18, Dinh teaches wherein the generating the modified microservice code comprises adding the predefined code template to the microservice code using code injection.
[" Referring to FIG. 1, one or more codebase sources 103 include, for example, codebase repositories storing existing code that is not cloud ready, such as, for example, legacy code. One or more microservice code sources 105 store existing microservice code which can be enhanced by the microservices development platform 110. Such enhancements may include, for example, processing to determine whether existing microcode services are 12 Factor compliant and/or to make existing microcode services 12 Factor compliant, adding reusable microservice components, for example, from an injector framework 141 discussed in more detail herein and adding connections to external systems. The codebase sources 103 and the microservice code sources 105 may be, for example, part of local storage on a user device 102 or associated with a storage system attached to and accessible via the network 104.", ¶33]

Regarding claim 4, Chawda teaches determining the target cloud platform has plural resources that provide the service; presenting the plural resources to a user; receiving input from the user selecting one of the plural resources(map of services and function components are displayed, user select one node representing a function where microservice to be updated, Col 15 Lines 17-35).
["If a user selects or otherwise manipulates a node 403, a dialog region 503 may be presented in the user interface 203 proximate to the selected node 403, as shown in FIG. 5. The dialog region 503 may present various options that permit the user to identify more information regarding a node 403, such as the node details and the node dependencies. Additionally, the dialog region 503 permits the user to add the node 403 to a group, remove the node 403 from a group, and extract an application corresponding to the node 403 as an independent service (e.g., a microservice 121)."  
(70) For instance, if the user selects the “View node details” option from the dialog region 503, the user interface 203 of FIG. 6 may be shown. The user interface 203 of FIG. 6 shows a list of nodes 403, the dependencies of each of the nodes 403, as well as a dependency direction that reflects whether an application component is invoking another application component (e.g., making an API call), or being invoked by another application component (e.g., responding to an API call). Col15 Lines 17-35]

Regarding claim 5, Dinh teaches wherein: each of the plural resources has a different predefined code template; and the predefined code template added to the microservice code is the predefined code template that is associated with the selected one of the plural resources(template can selected and deployed, ¶).
[“ As can be seen in FIG. 2, the base code generator 131 includes a template repository 132 and a code snippet (e.g., fragment) repository 133. In generating the microservice code, microservice code generator 130 utilizes one or more code templates from the template repository 132, and one or more code snippets from the code snippet repository 133. The template repository 132 includes, for example, code templates for REST (Representational State Transfer) and SOAP (Simple Object Access Protocol) APIs, as well as code templates for messaging, databases and files. Templates from the template repository 132 may be used as is, or modified during the code development process to change values in the templates.", ¶46]

Regarding claim 6, Chawda teaches further suggesting a further modification to the modified microservice code after deploying the modified microservice code to the target cloud platform, wherein the suggesting is based on a service that other microservices use in the target cloud platform(recommending network service needed for the application services).
["The recommendations 153 generated by the assessment service 140 may include recommended modernization strategies, recommended modernization tools, estimated modernization costs, recommended ones of the provider network services 109 to deploy one or more of the application components, etc. Further, the recommendations 153 generated by the assessment service 140 may include independently deployable application components identified based on an assessment of a monolithic computing application 124.", Co 9l Lines 55-64]


Regarding claim 7, Chawda teaches: determining a cost to deploy the modified microservice code on the target platform based on the service; and presenting the cost to a user(recommendation include estimation of modernization costs, Col 9 Lines 55-64).
["The recommendations 153 generated by the assessment service 140 may include recommended modernization strategies, recommended modernization tools, estimated modernization costs, recommended ones of the provider network services 109 to deploy one or more of the application components, etc. Further, the recommendations 153 generated by the assessment service 140 may include independently deployable application components identified based on an assessment of a monolithic computing application 124.", Col 9 Lines 55-64]

Regarding claims 9 and 19, Dinh teaches determining an expected availability of the modified microservice code on the target cloud platform based on an availability of the service in other microservices deployed on the target cloud platform.
[" The auto-scaler rule accelerator 144 implements functionality for scaling, such as dynamic and/or predictive scaling of system resources to maintain high availability. Dynamic scaling creates scaling policies for resources, which adjust resource capacity in response to real-time changes in resource utilization. Predictive scaling relies on machine learning to analyze the historical workload of resources and forecasts load to generate scheduled scaling actions to ensure availability of resource capacity. Scaling can be based on metrics such as, for example, HTTP throughput, latency and memory. The security framework accelerator 145 implements functionality for different security protocols which provide, for example, access control on the Internet, and for cloud services and mobile applications, firewall configurations, and device and/or user authentication. Such security protocols include, for example, Layer 7,OAuth, DIAS, and Kerberos.", ¶50]

Regarding claim 12., Chawda teaches wherein the computing device includes software provided as a service in a cloud environment.
["The networked environment 100 may include a cloud provider network in some embodiments. A cloud provider network (sometimes referred to simply as a “cloud”) refers to a pool of network-accessible computing resources (such as compute, storage, and networking resources, applications, and services), which may be virtualized or bare-metal. The cloud can provide convenient, on-demand network access to a shared pool of configurable computing resources that can be programmatically provisioned and released in response to customer commands. These resources can be dynamically provisioned and reconfigured to adjust to variable load. Cloud computing can thus be considered as both the applications delivered as services over a publicly accessible network (e.g., the Internet, a cellular communication network) and the hardware and software in cloud provider data centers that provide those services.", Col 4 Lines 35-50]
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chawda/Dinh as applied to claim 1 above, and further in view of Kelly US 2019/0303564.
Regarding claim 8, Chawda/Dinh do not teach presenting the modified microservice code to a user with changed portions highlighted. Kelly in the same field of endeavor with respect to development and deployment of code such a microserivice code teaches a development environment. Kelly teaches the modified microservice code to a user with changed portions highlighted.
["In one example, an IDE 205 may provide functionality such as would be included in a traditional IDE. For instance, the IDE 205 may include such facilities as a source code editor, build automation tools, a debugger, etc. and may include functionality such as code completion, object and class browsers, syntax highlighting and guides, among other example features. Additional components of the example IDE system 105 may be used to enhance the functionality of an IDE 205. For instance, as code is entered, deleted, modified, selected, or otherwise interacted with (e.g., in the source code editor), the enhanced IDE may highlight effected code within the editor or provide other visual cues to assist the developer in recognizing risk inherent in interactions and edits with various portions of the code being worked upon within the IDE. For instance, a risk engine 210 may be provided, which may determine various risk involved with various segments of code within a project or software component. Such risk may include determining varying degrees or quanta of risk, as well as various types of risk. The risk engine 210 may work in concert with a GUI engine 208 providing the GUI for the IDE 205 to implement risk-based highlighting of code associated with these determined levels of risk. For instance, a GUI engine 208 may include a highlighting engine 220, which may include logic to detect user interactions, with the IDE's GUI, with code presented in the GUI. The IDE system 105 may identify that the code which is selected, or in which a cursor has been positioned (e.g., in preparation of editing the code), corresponds to a particular segment of code, such as a particular component, method, object, function, etc. The risk engine 210 may determine risk associated with editing the particular segment of code and identify this risk to the highlight engine 210, which may cause a corresponding highlight effect to be applied to the selected code text. For instance, various colors may be applied in the highlighting, with the colors defined to communicate various information concerning the identified risk (including combinations of factors).", ¶27]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Chawda/Dinh with highlighting code changes as taught by Kelly. The reason for this modification would be to easily identify changes to code to evaluate possible risks/effects of code changes.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chawda/Dinh as applied to claims 1 and 15 above, and further in view of Gaddam US 2022/0050897.
Regarding claim 10 and 20, Chawda/Dinh do not teach determining an expected security of the modified microservice code on the target cloud platform based on security of the service in other microservices deployed on the target cloud platform.  Gaddam in the same field of endeavor teaches of system for microservice deployment for hardening security services. Gaddam teaches determining an expected security of the modified microservice code on the target cloud platform based on security of the service in other microservices deployed on the target cloud platform(evaluated and deploy microservices to implement security based on security scores).
[" Embodiments of the present disclosure are generally directed to methods and systems for hardening microservice security policies and evaluating characteristics of system level activity data produced by those microservices. This system level activity data can include data regarding the capabilities of a microservice, as well as the system calls or commands made by those microservices, i.e., the quantity, frequency, type, and other characteristics of system calls and commands. Microservices are largely independent units of software that collectively implement a service, for example, a database management microservice, an image rendering microservice, and a network communication microservice may collectively implement a web-based image hosting service. System calls are service requests made by applications (such as microservices) to the kernel of an operating system. Generally, a microservice makes system calls in order to perform its intended function. As an example, a database microservice may make “read” and “write” system calls in order to read data from a memory element (e.g., a hard disk drive) or write data to a memory element. However, an attacker or other malicious user may compromise a microservice and direct it to make system calls for malicious purposes, for example, extracting sensitive data such as cryptographic keys.", ¶6]
[" Further, the periodic evaluation of system level activity data using machine learning models adds an additional layer of microservice security. Conventionally, security is accomplished through security policies and forensic analysis. If an attacker manages to evade the security policy, the attacker is free to act maliciously until a security team identifies the attack and updates the security policy. However, embodiments of the present disclosure periodically evaluate system level activity data generated from system level activities performed by a microservice after the hardened security policy is put into place. In the unlikely event that an attacker manages to circumvent the security policy, the microservice evaluator may be able to detect anomalous behavior and signal that the compromised microservice should be paused or terminated.", ¶15]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Chawda/Dinh with estimating(i.e. scoring) the  security problems. The reason for this modification would be to continually increase the security in a microservice application deployment.
	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chawda/Dinh as applied to claim 13 above, and further in view of Brandys US 2017/0168778.
Regarding claims 14, Chawda/Dinh do not teach, wherein the generating the modified microservice code is performed by a plugin to the IDE. Brandys in the same field of endeavor as the invention teaches of system for service delivery using containers. Brandys teaches wherein the generating the modified microservice code is performed by a plugin to the IDE.
[" In exemplary embodiments, CEP program 208 is a plug-in that searches software container engine 206 for template repository 108. CEP program 208 retrieves template image(s) 112 and instantiates template image(s) 112. CEP program 208 analyzes instantiated template image(s) 112 to determine which software container in software container(s) 110 is represented by a given instantiated template image in template image(s) 112. CEP program 208 scans the contents of each instantiated template image in instantiated template image(s) 112 for the identity of the software programs executing on the corresponding software container in software container(s) 110. CEP program 208 then creates or updates TSM database 116 with data that includes the mapping of software content on software containers in software container(s) 110 with the corresponding template images in template image(s) 112. CEP program 208 also includes a software asset management function, which includes the function of scanning newly started software containers and reading TSM database 116 in order to create software inventory reports.", ¶51]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Chawda/Dinh with plug-in based access to a container code template database. The reason for this modification would be to allow of access to template database that can be added without need to rewrite/recompile the modernization system of Chawda.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chawda/Dinh as applied to claims 1 and 15 above, and further in view of Glikson US 2012/0137285.
Regarding claims 11 and 16,  Chawda/Dinh do not teach wherein: the microservice code is deployed on a source cloud platform; and the target cloud platform is different that the source cloud platform. Glikson in the same field of endeavor teaches a system for migration of  services. Glikson teaches wherein: the microservice code is deployed on a source cloud platform; and the target cloud platform is different that the source cloud platform(Glikson teaches maintaining the deployed VM at the source and target machine until migration is verified, ¶38,39).
["Depending on implementation, redundancy levels may be dynamically changed along the migration path, as needed or as permissible. For example, as provided in further detail below, replica VMs may be concurrently migrated along the path of migration where system bandwidth and resources permit to provide for additional system stability and VM reliability, in case a selected migration plan fails due to unforeseen events, such as a major interruption in the availability of hosts in the migration path. In this manner, the risk of failure in long distance migrations may be reduced, providing for a robust migration experience that promotes VM availability, responsiveness, and data cohesion.", ¶38]

["In one embodiment, after a predetermined number of migration hops are completed, or when an external event occurs that affects the reliability of the VM, the configurations of the primary VM and its replicas may be reassessed and adjusted to meet the desirable reliability goals. To achieve the desirable reliability goals, the following information may be taken into account: (1) the hosting fabric's configuration (e.g., availability and resources of the networked hosts, network connectivity and bandwidth, etc.), (2) capacity and constraints associated with the hosts along the migration path, (3) reliability of the hosts and the corresponding components involved in the migration, (4) services and configuration of the source VM, (5) target", ¶39]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Chawda/Dinh with maintaining instances of the microservice at the source and target nodes. The reason for this modification would be verify that migration of a microservice is successful before termination the older instance.  

	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456